t c summary opinion united_states tax_court stan b vaughan petitioner v commissioner of internal revenue respondent docket no 3597-10s filed date stan b vaughan pro_se wesley j wong for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s and federal_income_tax of dollar_figure and dollar_figure respectively the deficiencies for both years are attributable to respondent’s disallowance of petitioner’s casualty and theft_loss deductions we consider here whether petitioner is entitled to any part of the claimed deductions in addition petitioner contended that for tax years and respondent’s statutory_notice_of_deficiency was either rescinded or invalid and we consider the merits of those contentions background2 on schedule a itemized_deductions of his federal_income_tax return return petitioner claimed a casualty or theft_loss deduction of dollar_figure petitioner explained on his return that the loss was attributable to the 2this case is procedurally unusual at trial the parties presented stipulated documents petitioner who bears the burden of showing that respondent’s determinations are in error chose not to testify even though the court thoroughly explained the procedures the court asked the parties to provide a written explanation of the evidence to assist the court in better understanding the significance of each document and how it did or did not show that respondent erred the court advised the parties that their explanations did not constitute evidence but were to assist the court in understanding the evidence for the most part petitioner’s explanations in his posttrial documents filed with the court consisted of procedural reasons why the notice_of_deficiency was either rescinded or invalid embezzlement of his campaign fund sec_3 by someone who had signature_authority on his political campaign account likewise on his return petitioner claimed a dollar_figure casualty_loss deduction and explained that it was attributable to the loss of personal_property connected with itex corp itex for each year the amount of the casualty_loss exceeded the amount of income petitioner reported so that he reported no tax_liability the amounts of the income_tax deficiencies represent the amounts of tax that petitioner would have been liable for had he not claimed the loss deductions on date respondent notified petitioner that his return had been selected for examination the notification letter for set an appointment date of date and indicated that petitioner’s casualty and theft_loss was being questioned the letter listed the type of proof that petitioner could use to substantiate a loss petitioner requested that the appointment be moved to date and the examiner agreed petitioner attended and began to set up a recording device the examiner advised that although a taxpayer has a right to make a recording of an examination the taxpayer must provide days’ notice the examiner noted that petitioner in an date letter stated that he did not waive his right to make a recording but he did not state that he intended to make one 3petitioner ran for the nevada state assembly during petitioner did not provide the examiner with any documents or statements in support of his reported loss on date respondent sent petitioner a second notification that the casualty and theft_loss deduction on his return was being questioned and the return had been selected for examination also listing the type of proof that could be used to substantiate a loss the notification letter for did not set an appointment date and instead requested that petitioner call the examiner within days to schedule an appointment different examiners had originally been assigned for the and tax years ultimately however a single examiner handled the case petitioner in a letter dated date sent by certified mail date responded to the examination notification advising that he would like the examination to take place on any date after date and that he intended to make a sound_recordings of any meetings with examination personnel also in a separate letter dated date petitioner wrote to respondent regarding the examination for his tax_year apparently respondent’s notification had a misplaced comma so that the examination for the year was shown as big_number petitioner made light of the fact that he doubted that he would likely not still be around in another big_number years in that letter petitioner notified respondent that he intended to make sound_recordings of any examinations by respondent petitioner did not satisfy the tax examiner with respect to the claimed deductions the tax examiner’s report dated date proposed to disallow the loss deductions claimed for and and had the same proposed income_tax deficiencies as were eventually set forth in the notice_of_deficiency petitioner filed a protest that respondent received on date but no changes were made to the proposed deficiencies petitioner then requested an appeals review petitioner did not contact the examiner to schedule an appointment to meet and or to provide supporting documentation along with petitioner’s protest he provided some documentation but the examiner did not find it sufficient to substantiate petitioner’s losses on date petitioner advised the examiner that his formal response to the protest was unacceptable in a letter dated date petitioner sent to respondent’s counsel a letter which among other matters proposed that the 4we assume that the intended designation by respondent was which likely indicated that the year was and the period under examination wa sec_12 months or a calendar_year notice_of_deficiency be rescinded petitioner enclosed a form_8626 agreement to rescind notice_of_deficiency signed by him urging respondent to reach agreement on that matter petitioner suggested that this action was appropriate because he had not been afforded the opportunity to pursue a proper appeal along with the form_8626 petitioner sent a form_872 consent to extend the time to assess tax that would have extended the assessment_period to date the statutory_notice_of_deficiency was mailed to petitioner on date and he timely petitioned this court after his case was docketed with this court a date letter from appeals offered petitioner a settlement conference with appeals concerning his and tax years that letter stated that petitioner would be given the opportunity to provide more information about the theft_loss connected with his political campaign for the letter noted that petitioner had indicated that he had lent the money to his political campaign and inquired as to why it was not reported as a bad_debt expense as opposed to a theft_loss with respect to the appeals letter indicated that the loss deduction claimed for was in connection with an intagio account and that intagio had been bought out by a competitor and was to have honored petitioner’s account balances it noted that petitioner had indicated that the new company would not honor his account because he worked for a competitor in a nevada financial disclosure statement filed date petitioner indicated that his sources of income were his service in the nevada state assembly employment by the u s postal service and a position as an officer of the world chess federation as a nevada assemblyman petitioner was required to report the sources and expenditures of funds received in his election campaign for petitioner reported that he received more than dollar_figure most of which he contributed to himself to run his campaign discussion we first consider whether the notice_of_deficiency that underlies the petition was valid petitioner argues that respondent’s failure to sign and or to notify petitioner that respondent’s agent did not execute the form_8626 that petitioner had signed and sent to respondent coupled with the fact that petitioner did not receive an appeals hearing is tantamount to respondent’s concession of the case this court’s deficiency jurisdiction is dependent upon the issuance of a valid notice_of_deficiency and the timely filing of a petition see rule 93_tc_22 the court has jurisdiction to decide whether it has jurisdiction in a particular case see eg 83_tc_309 the record reflects that a notice_of_deficiency was issued to petitioner and that he timely filed a petition seeking redetermination of respondent’s deficiency determinations for his and tax years petitioner has not provided any authority for the proposition that a taxpayer’s proposal that an outstanding notice_of_deficiency be rescinded becomes unilaterally effective where the commissioner takes no action although the commissioner has authority to rescind a notice_of_deficiency there is no indication that the parties reached a mutual understanding or agreement regarding rescission of the notice in this case sec_6212 provides the secretary with authority to rescind a notice_of_deficiency it is integral to the meaning of that statute that there be mutual consent between a taxpayer and the secretary to effect a rescission see eg slattery v commissioner tcmemo_1995_274 petitioner contends in effect that he was not provided with due process and accordingly that the notice is invalid because of constitutional violations in making this argument petitioner seeks to go behind the notice_of_deficiency and have the court consider whether the notice is valid see 62_tc_324 on the basis of the documents stipulated by the parties it does not appear that petitioner was denied due process in connection with administrative examination for his and tax years although in the first instance petitioner was not afforded a full opportunity to show that he was entitled to the loss deductions in issue he was not denied a conference or appeals hearing it was petitioner’s choice not to respond to respondent’s offers to discuss his case and or to present evidence to support the loss deductions claimed respondent’s issuance of a notice_of_deficiency was sufficient to provide this court with jurisdiction over the subject matter of petitioner’s and tax years see sec_6212 accordingly we hold that the notice_of_deficiency for and is valid next we consider whether petitioner has shown that he is entitled to deductions for a casualty or theft_loss for and or petitioner bears the burden of substantiating the claimed losses see sec_6001 rule a the record in this case consisting of documents agreed to by the parties shows that petitioner claimed loss deductions on his and returns see sec_165 5we reiterate that petitioner was thoroughly advised about the possible need to give testimony call witnesses and present documents when this case was called for trial although given the opportunity he chose to rely entirely on the documents offered to the court on the basis of the records offered it does not appear that petitioner was denied due process in the administrative portion of this case it shows that petitioner was involved in a political campaign for a nevada assembly seat and that money reportedly was received and to some extent spent for that purpose it does not show as petitioner claims that for someone embezzled more than dollar_figure from his political campaign funds the record is void of any evidence that petitioner suffered a loss that is deductible for or that he had lent the money to his campaign and incurred a loss from a bad_debt with respect to the claimed loss of more than dollar_figure for petitioner claimed on his return that it was attributable to itex there is no evidence in the record however that indicates the nature of petitioner’s relationship to itex or why that relationship resulted in a loss that he could deduct for his tax_year petitioner has not provided the court with any evidence that would support deductions for casualty or theft losses for and the losses have merely been identified and have not been substantiated petitioner failed to present any substantial evidence to respondent in the administrative portion of this case instead he mounted a procedural approach attack both during the examination and in the controversy before this court petitioner has not provided evidence of his alleged losses and we accordingly hold that he is not entitled to deductions for casualty or theft losses for and in view of the foregoing decision will be entered for respondent
